Citation Nr: 0833125	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-14 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan




THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder.  




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel








INTRODUCTION

The veteran served on active duty from December 1969 to July 
1971.

This matter comes to the Board of Veterans Appeals (Board) 
from a June 2006 rating decision of the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran's PTSD does not cause occupational and social 
impairment, with deficiencies in most areas.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A letter dated in February 2007 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial disability rating and is presumed 
to be seeking the maximum benefits available under the law.  
Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
in accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued an April 2007 statement of the case (SOC) 
which contained, in pertinent part, the pertinent criteria 
for establishing higher ratings.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  In this case, an SOC 
and SSOC have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores.  However, as the Court clearly 
noted in Vazquez, the additional notice requirements apply 
only to claims for increased compensation.  In cases such as 
this, involving initial disability ratings, the notice 
requirements of Dingess apply, and, as discussed, have been 
met. 

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded two 
VA examinations.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected disability since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by 
other medical records.  The examinations in this case are 
adequate upon which to base a decision.  The records satisfy 
38 C.F.R. § 3.326.  

The veteran was also information regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a uniform rating is 
warranted.  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  
A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

In May 2006, the veteran was afforded a VA examination.  The 
veteran related that he had been married since 1971 and had 5 
children and that he lived with his wife and children.  With 
regard to his job history, the veteran had a career in the 
die making industry.  The veteran related that his alcohol 
consumption often got in the way of his work and he lost 
several jobs.  For the last 2 years, he had been working as a 
building contractor, rehabilitating old homes.  

On examination, the veteran presented himself as casually 
dressed and neatly groomed.  He smelled of alcohol, but 
indicated that he had not consumed an alcoholic beverage 
since the night before.  The veteran was alert, fully 
oriented, and responsive to questions.  His speech was fluent 
and goal-directed; the rate, flow, and intensity were within 
normal limits.  The content of verbalizations revealed 
logical thought processes, intact critical judgment, fair 
insight, and grossly unimpaired memory.  The veteran was 
neither thought-disordered nor delusional.  He denied 
auditory and visual hallucinations.  The veteran's mood was 
bland and his affect constricted.  He denied suicidal and 
homicidal ideation.  He also denied chronic irritability.  He 
endorsed a persistent sense of apprehension and unease, a 
disinclination to spend time in groups, and chronic feelings 
of alienation from others.  The veteran denied having 
difficulty with concentration, but endorsed a gross, 
disproportionate startle response to unexpected loud noises.  
The veteran was quick to admit feelings of guilt for actions 
taken and actions he failed to do in Vietnam.  

Generally, the veteran experienced little difficulty falling 
asleep, though he noted repeated night awakenings, often in 
response to dreams of ambush activities, of two friends who 
died in Vietnam, and of a GI hit point blank next to him.  
The most frequently recurring nightmares, however, was a 
return to the a memory of a preteen Vietnamese girl trying to 
hold her viscera in.  The veteran related that he had avoided 
Army reunions as well as conversations and discussions about 
his combat experiences.  Surprisingly, the veteran found 
himself watching the media coverage of the Iraq War, despite 
the fact that this elicited bad and unhappy memories.  The 
veteran was not in any counseling or therapy.  He was fully 
independent in his activities of daily living.  He was 
motivated to achieve sobriety.  He was competent for VA 
purposes.  

The diagnoses were PTSD and alcohol dependence.  The global 
assessment of functioning (GAF) was 52.  The examiner noted 
that by self-admission and identification, by drinking 
history and history of rehabilitative treatment, and by legal 
history, the veteran was clearly an alcohol dependent 
individual.  In addition, as a result of his combat 
experiences in Vietnam, he exhibited a pattern of 
experiencing, avoidance, numbing of responsiveness and 
hyperarousal symptoms, that met the full DSM-IV-TR criteria 
for PTSD.  The current symptom level was moderate, resulting 
in mild to moderate social and occupational impairment.  

The veteran was afforded another VA examination in May 2007.  
The veteran again indicated that he was married and living 
with his wife and  children.  His family life was stable.  
The veteran had been employed as a die maker for over 20 
years, but had not worked in that position for 2 to 3 years.  
The veteran stated that he could not keep the job because of 
problems with alcohol use.  He reported that over the last 
couple of years, he worked with a friend, renovating homes.  
He was able to do this as an on and off again work basis.  
The veteran stated that he was still drinking 8 to 10 beers 
per day with binges every couple of months.  The veteran 
related that he needed to drink alcohol to sleep.  He 
reported that he had nightmares and reexperienced symptoms at 
night and the drinking helped.  He also tended to drink alone 
and avoid social situations.  He also avoided information 
about the war.  He did not socialize much.  He enjoyed doing 
handiwork type projects, but tended to be isolated.  He 
reported that he could have triggers of symptoms, such as 
odors.  He tended to drink before he went out in public so he 
was not hypervigilant and could be social.  He related that 
he had past problems with alcohol related to family 
conflicts.  

On mental status examination, the veteran was casually 
dressed and appeared his stated age.  His speech was of 
normal form and rate.  His affect was blunted.  He reported a 
chronically depressed mood.  There were no hallucinations or 
delusions.  There was no formal thought disorder.  There was 
no suicidal plan or intent.  His cognition was grossly 
intact.  The diagnoses were PTSD and alcohol dependence.  The 
GAF was 52.  The examiner indicated that the veteran had been 
unable to hold a job in the past due to his alcohol problems, 
more so than his PTSD symptoms.  He was currently able to 
work in a job setting that accommodated his constant daily 
alcohol use.  He admitted that there was no significant 
change in his functioning since the last visit.  His GAF of 
52 reflected moderate psychosocial dysfunction due to his 
PTSD symptoms.  The examiner stated that the veteran was not 
unemployable due to his PTSD.  His alcohol dependence had 
caused much of his problems with occupational functioning in 
the past and many other social and legal problems in his 
life.  The true impact of his PTSD symptoms could only be 
addressed if the veteran remained clean and sober for an 
extended period of time.  

The veteran's wife also submitted statements in which she 
indicated that when the veteran was on a binge, he was unable 
to function and was incoherent.  She also stated that the 
veteran was unable to hold jobs for long.  He had panic 
attacks and sleepless nights.  She described his extreme 
reactions to loud noises and related that he had nightmares 
and flashbacks.  She related that he suffered everyday.  The 
veteran also indicated that he was unable to hold a full-time 
job.  

The veteran has been assigned a 50 percent rating for PTSD.  
The veteran does not meet the criteria for a 70 percent 
rating.  A 70 percent rating is not warranted because the 
veteran's PTSD was not productive of occupational and social 
impairment, with deficiencies in most areas.  

With regard to the indicated criteria, the veteran does not 
have suicidal ideation.  The veteran does not engage in 
obsessional rituals.  The veteran's speech is not 
intermittently illogical, obscure, or irrelevant.  The 
veteran is able to adequately communicate his thoughts.  His 
rate of speaking is normal.  His thoughts are logical.  The 
veteran's wife reported that the veteran has panic attacks; 
however, the record does not reflect that they are near-
continuous.  While the veteran has depression, it is not to 
the extent that he is unable to function independently, 
appropriately and effectively.  The veteran has difficulty 
functioning reportedly due to alcohol use and reportedly 
during binges.  The veteran does not have impaired impulse 
control.  There is no evidence of spatial disorientation.  
The veteran does not have neglect of personal appearance and 
hygiene.  On examination, he appeared clean and appropriately 
dressed.  The Board notes that during alcohol binges, he 
apparently does not care well for himself.  

At this juncture, the Board notes that service connection has 
not been established for alcohol abuse; however, the VA 
examinations did appear to distinguish some of the PTSD 
symptoms and increased symptoms which reportedly occur with 
alcohol use.  The veteran has industrial impairment due to 
PTSD.  He also has social impairment.  The veteran has some 
difficulty adapting to work and in social situations.  
However, difficulty in establishing and maintaining effective 
work and social relationships is contemplated within a 50 
percent rating.  He is not unable to maintain a relationship.  
He has been with his wife for 25 years and lives with his 
children in a stable environment.  Some of the veteran's 
difficulties with employment have been attributed to his 
alcohol use, and it is clear that the veteran's PTSD has 
impacted his employability as a result as well.  However, the 
VA examiner indicated that his PTSD did not render the 
veteran unable to work.  His PTSD resulted in moderate 
impairment, which was consistent with his GAF of 52.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

GAF scores ranging between 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

The veteran's PTSD symptoms do not more nearly approximate 
the criteria for a 70 percent rating.  Rather, they are more 
consistent with a 50 percent rating.  The 50 percent rating 
recognizes difficulty in establishing and maintaining 
effective work and social relationships.  The veteran is able 
to maintain some employment that accommodates his needs and 
his home situation has been stable for an extended period.  
Accordingly, the Board concludes that the criteria for a 70 
percent rating are not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence is against a rating in excess 
of 50 percent for PTSD.  


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


